 1
 2
 3
 4
                                   UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
 7   REMEDIOS NELSON,
                                                            Case No.: 2:18-cv-01515-MMD-NJK
 8             Plaintiff(s),
                                                                         ORDER
 9   v.
10   UNITED STATES OF AMERICA, et al.,
11             Defendant(s).
12         This matter has been referred to the undersigned to hold a settlement conference. Docket
13 No. 37. The Court SETS a settlement conference to commence at 9:30 a.m. on June 17, 2020, in
14 the chambers of the undersigned magistrate judge, third floor, Lloyd D. George United States
15 Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada. 1
16         Unless ordered otherwise, the following individual(s) are required to be present in
17 person for the duration of the settlement conference:
18         1.         All counsel of record;
19         2.         All parties appearing pro se;
20         3.         All individual parties;
21         4.         In the case of non-individual parties, an officer or representative with binding
22         authority to settle this matter up to the full amount of the claim or last demand made; and
23
24
25
26
           1
             Any request to change the date of the settlement conference must be made in writing and
27 must be filed within 7 days of the issuance of this order. Such requests must include at least 5
   alternative dates on which all required participants are available to attend the settlement
28 conference.

                                                      1
 1         5.     If any party is subject to coverage by an insurance carrier, then a representative of
 2         the insurance carrier with authority to settle this matter up to the full amount of the claim
 3         or last demand. 2
 4 Any request for an exception to the above personal attendance requirements must be filed
 5 and served on all parties within seven (7) days of the issuance of this order. Such a request
 6 will be strictly scrutinized for a showing of compelling justification.
 7                     PREPARATION FOR SETTLEMENT CONFERENCE
 8         In preparation for the settlement conference, each party shall submit a confidential
 9 settlement conference statement for in camera review. The statement shall contain the following:
10         1.     A brief statement of the nature of the action.
11         2.     The names of the people who will attend the settlement conference.
12         3.     A concise summary of the evidence that supports your theory of the case, including
13         the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule
14         26(a)(1)(A)(iii) computation of damages, and the Rule 26(a)(1)(A)(iv) insurance
15         information. You must provide all information which documents or supports your damages
16         claims. Copies of medical records or treatment records need not be submitted but, rather,
17         shall be provided in a table or summary format.
18         4.     Attachment of any documents or exhibits that are relevant to key factual or legal
19         issues, including selected pages from deposition transcripts or responses to discovery
20         requests.
21         5.      Analysis of the key issues involved in the litigation. The analysis must include a
22         discussion of the strongest points in your case, both legal and factual, and a frank discussion
23         of the weakest points as well. The Court expects you to present a thorough analysis of the
24         key issues and candid evaluation of the merits of your case.
25         6.     Identification and explanation of any obstacles to settlement, e.g. medical liens,
26         statutory caps, or motions pending before the Court.
27
           2
             Settlement conferences are closed to the public. Non-parties, including family members,
28 are not permitted to attend.

                                                     2
 1         7.     The history of settlement discussions, if any, which have occurred in this case.
 2         Provide any demands, offers, or offers of judgment that have been made and, if applicable,
 3         the reasons they have been rejected. Attach a copy of all settlement correspondence,
 4         including all written demands or offers and responses thereto.
 5         8.     The initial settlement proposal that will be presented at the settlement conference
 6         with a justification for any monetary amount. The proposal must include any non-
 7         monetary settlement terms that will be presented.
 8         The settlement conference statements shall be submitted, in an envelope marked
 9 “Confidential,” directly to the undersigned’s box in the Clerk’s Office not later than 3:00 p.m. on
10 June 10, 2020. DO NOT SERVE A COPY ON OPPOSING COUNSEL.
11         The purpose of the settlement statement is to assist the undersigned Magistrate Judge in
12 preparing for and conducting the settlement conference. In order to facilitate a meaningful
13 conference, your utmost candor in responding to all of the above-listed questions is required. The
14 settlement conference statement will remain confidential. If this case does not settle, the
15 settlement conference statement will not be disclosed to the judge who ultimately presides over
16 the trial. Each statement will be securely maintained in my chambers, and will be destroyed
17 following the conference.
18         In addition to the above requirements, the parties and counsel must be substantially
19 prepared to meaningfully participate in the Settlement Conference in good faith.
20         FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
21 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
22 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
23         IT IS SO ORDERED.
24         Dated: January 31, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    3
